Citation Nr: 0810004	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-22 326	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for status 
post rhinoplasty with post nasal drip and cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1945 to September 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 10 percent for status post rhinoplasty with post 
nasal drip and cough.  The veteran filed a notice of 
disagreement (NOD) in December 2003, and the RO increased the 
rating to 50 percent in a November 2004 rating decision.  The 
RO issued a statement of the case (SOC) continuing the 50 
percent rating in May 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2006.

The veteran requested a videoconference hearing before a 
Veterans Law Judge, but withdrew this request on the date of 
the scheduled hearing.


FINDING OF FACT

On March 19, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


